Order filed, October 01, 2015.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-00677-CR
                                 ____________

               CHRISTOPHER MICHAEL DUPUY, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 405TH District Court
                          Galveston County, Texas
                      Trial Court Cause No. 15CR1660


                                      ORDER

      The reporter’s record in this case was due September 28, 2015. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Cylena Korkmas, the official court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM